         Case 1:17-cv-08919-PGG Document 58 Filed 07/07/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
FELICIANO FITZ, CARMELO BAEZ,
JESUS BAEZ, MIGUEL VASQUEZ, and
OSCAR PORTILLA,
                       Plaintiffs,                                   ORDER

             - against -                                       17 Civ. 8919 (PGG)

BETHEL GOURMET FOOD CORP.,
YEONG Y. KIM, PYUNGHAK KIM,
YONG M OH, and 79 DELI NY CORP.,
jointly and severally,
                       Defendants.

PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that shall be a telephone conference in this matter on

August 6, 2020 at 11:00 a.m.

               Seven days before the conference, the parties must submit a joint letter addressing

the following in separate paragraphs: (1) a brief description of the case, including the factual and

legal bases for the claim(s) and defense(s); (2) any contemplated motions; and (3) the prospect

for settlement. For the Court’s convenience, the parties must set forth the conference’s date and

time in the joint letter’s opening paragraph. The Court directs the parties to consult its Individual

Practices and model Case Management Plan and Scheduling Order – both of which are available

on the Court’s web site – and to submit with their joint letter a jointly proposed Case

Management Plan.

               The parties are directed to dial 888-363-4749 to participate, and to enter the

access code 6212642. The press and public may obtain access to the telephone conference by

dialing the same number and using the same access code. The Court is holding multiple

telephone conferences on this date. The parties should call in at the scheduled time and wait on
          Case 1:17-cv-08919-PGG Document 58 Filed 07/07/20 Page 2 of 2



the line for their case to be called. At that time, the Court will un-mute the parties’ lines. No

later than August 3, 2020, the parties must email GardepheNYSDChambers@nysd.uscourts.gov

with the phone numbers that the parties will be using to dial into the conference so that the Court

knows which numbers to un-mute. The email should include the case name and case number in

the subject line.

Dated: New York, New York
       July 7, 2020




                                                  2
